      Case 2:18-cv-08971-GGG-KWR Document 69 Filed 08/29/19 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 CHLOE CORTEZ ET AL                                                   CIVIL ACTION
 VERSUS                                                               NO:   18-08971
 REGGIE PITRE ET AL                                                   SECTION: “T” (4)

                             SETTLEMENT CONFERENCE ORDER

        At the request of the parties, this case has been scheduled for an Early Settlement Conference.

All lead counsel are ORDERED TO APPEAR on OCTOBER 15, 2019, at 10:00 am before the

undersigned Chief Magistrate Judge, United States Courthouse, Hale Boggs Federal Building,

500 Poydras Street, Room B-437, New Orleans, Louisiana.

        Each party shall email, in confidence, a concise position letter or memorandum outlining the

settlement position of the party, including the case number, case name, and be no longer than

three pages double spaced of the evidence the party expects to produce at trial at least two (2) days

before the conference. Email letter to: efile-roby@laed.uscourts.gov.

The subject line should read: “18-08971T-10/15/19 “(Plaintiff’s or Defendant’s) Paper”.
        It is the duty of the parties to notify the undersigned if this case is continued, settled, or

otherwise disposed of prior to the date of the scheduled settlement conference, so that the matter may

be removed from the Court's docket.

        Settlement Conferences are often unproductive, unless all counsel have authority to settle or

access to someone with authority to settle during the conference. Before arriving at the Settlement

Conference the parties are to negotiate and make a good faith effort to settle the case without the

involvement of the court. Specific proposals and counter proposals shall be made. Although

optional during the initial conference, participation of parties in addition to counsel would likely

increase the efficiency and effectiveness of the Settlement Conference. Therefore, counsel are

encouraged to bring their clients to participate in the conference.

                                        New Orleans, Louisiana, this 28th day of August 2019

                                            ______________________________________________
                                                       KAREN WELLS ROBY
                                            CHIEF UNITED STATES MAGISTRATE JUDGE
